Citation Nr: 0009088	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1973 to July 1977, 
and for a period active duty for training (ACDUTRA) in July 
1981.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In July 1999, the Board remanded the 
issue of entitlement to service connection for a bilateral 
hearing disability to the RO for further development.  The 
requested development was accomplished, the RO confirmed its 
previous denial of the veteran's claim, and the case is now 
again before the Board for appellate review.


FINDING OF FACT

The veteran has not been shown by competent evidence to 
suffer from a bilateral hearing loss which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1999).

The veteran's service medical records for the period of 
service from 1973 to 1977 are not available; however, a 
service examination report dated February 1981, indicated 
that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10dB.
10dB
  5dB.
--dB.
  5dB.
LEFT
10dB.
  5dB.
  5dB.
--dB.
  5dB.

Post service medical records show treatment for otitis media 
and eardrum retractions in 1993 as well as placement of a 
tube in the right ear in November 1993.

On VA audiological evaluation in January 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40dB.
25dB
25dB.
30dB.
50dB.
LEFT
50dB.
40dB.
30dB.
35dB.
40dB.

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 86 percent correct in 
the left ear.  

Following the Board's remand for further development in July 
1999, the RO requested that the veteran submit additional 
information concerning post-service medical treatment for the 
claimed disability.  However, no response was received.  The 
RO also requested a special records review and medical 
opinion from an audiologist as to the possible etiology of 
the veteran's current hearing loss disability. 

A written medical opinion, dated October 1999, from an 
audiologist, L. Rollison, CCC-A, indicated that based on the 
evidence of record, neither ear showed any shaping 
characteristics consistent with noise exposure although they 
did show characteristics of longstanding ear disease.  He 
made the following findings, in conclusion:  (1)  In February 
1981, the veteran had hearing within normal limits; (2) there 
is a history of ear disease with surgical intervention; and 
(3) the January 1997 audiogram "lends little support to a 
noise related hearing loss".

The veteran has submitted written statements as to his belief 
that his current hearing disability is due to noise exposure 
he experienced in service. 

ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence of record does show the 
current existence of a hearing loss disability, as defined in 
the VA regulations noted above.  However, the Board further 
finds that there is no evidence of impaired hearing during 
service, or of sensorineural hearing loss manifest to a 
compensable degree within one year following discharge from 
service.  Furthermore, there is no competent medical evidence 
of any link between the veteran's current hearing impairment 
and his prior service.  Thus, the Board concludes that the 
veteran has failed to satisfy both the second and third 
elements of Caluza, supra., for a well-grounded claim for 
service connection for bilateral hearing loss.  Consequently, 
the claim must be denied.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant informs VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



		
	S. L. SMITH
	Acting Member, Board of Veterans' Appeals



 


